Case: 4:18-cr-00975-CDP-JMB Doc. #: 203 Filed: 06/04/20 Page: 1 of 4 PageID #: 673




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                        Plaintiff,             )
                                               )
        vs.                                    )   No. S1-4:18 CR 975 CDP (JMB)
                                               )
 STEVEN KORTE,                                 )
                                               )
                        Defendant.             )

                     GOVERNMENT’S RESPONSE TO DEFENDANT
                     KORTE’S MOTION TO DISMISS COUNT THREE

        Comes now the United States of America, by and through its attorney, Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Carrie Costantin, Assistant

 United States Attorney for said District, and files its Motion in Response to Defendant Korte’s

 Motion to Dismiss Count Three.

        Defendant moves to dismiss Count Three because he claims that it fails to state an

 offense. Count Three of the superseding indictment tracks the statutory language of Title 18,

 United States Code, § 1001(a)(2) and is therefore sufficient. Defendant also claims that the

 false statements delineated in Count Three are not material. Materiality is a jury question and is

 not a basis for a defendant’s motion to dismiss an indictment. For these reasons, defendant’s

 motion to dismiss Count Three should be denied.

        Factual Background

        On December 12, 2019, defendant Korte was indicted in Count One for Deprivation of

 Civil Rights and in Count Three for False Statements to a Federal Agent. Count Three is based

 on Title 18, United States Code, § 1001(a)(2) which states, in pertinent part:

                                                   1
Case: 4:18-cr-00975-CDP-JMB Doc. #: 203 Filed: 06/04/20 Page: 2 of 4 PageID #: 674




         (a) Except as otherwise provided in this section, whoever, in any matter within the
 jurisdiction of the executive, legislative, or judicial branch of the Government of the United
 States knowingly and willfully—
         (2) makes any materially false, fictitious, or fraudulent statement or representation…
 shall be fined under this title, imprisoned not more than 5 years…or both.

 18 USC §1001(a)(2).

        Count Three of the indictment states:

                Between July 25, 2018, and August 8, 2018, all dates being inclusive, within the
        Eastern District of Missouri, defendant,
                                         STEVEN KORTE,
        did willfully and knowingly make materially false, fictitious, and fraudulent
        statements to a Special Agent of the Federal Bureau of Investigation (FBI)
        concerning facts material to a matter being investigated by the FBI, an agency
        within the executive branch of the United States. Specifically, defendant Steven
        Korte falsely claimed (1) that he had not been involved in the arrest of L.H. on
        September 17, 2017, when he then and there knew that he had, in fact,
        participated in the arrest of L.H. on September 17, 2017, (2) that he had not yelled
        at L.H. “Hands out!,” while participating in the arrest of L.H. on September 17,
        2017, when he well knew that he did in fact give such orders to L.H., and (3) that
        his voice was not captured on a recording of L.H.’s arrest giving the
        aforementioned commands, even though he well knew his voice was on the
        recording, having listened to the recording, and denying the same, in the presence
        of an FBI agent.
        In violation of Title 18, United States Code, Section 1001(a)(2).

 (emphasis added).

        The indictment tracks the language of the statute in that it states that the defendant

 willfully and knowingly made materially false, fictitious and fraudulent statements to an agent of

 the Federal Bureau of Investigation in a matter being investigated by the FBI, an agency within

 the executive branch of the United States. In United States v. Rodgers, 466 U.S. 475, 479, 104

 S. Ct. 1942, 1946, 80 L.Ed.2d 492 (1984), the Court stated that a FBI criminal investigation is

 obviously within the purview of § 1001: “Section 1001 expressly embraces false statements

 made ‘in any matter within the jurisdiction of any department or agency of the United States.’ A


                                                  2
Case: 4:18-cr-00975-CDP-JMB Doc. #: 203 Filed: 06/04/20 Page: 3 of 4 PageID #: 675




 criminal investigation surely falls within the meaning of ‘any matter,’ and the FBI and the Secret

 Service equally surely qualify as ‘department[s] or agenc [ies] of the United States.’”

         The indictment correctly states and effectively charges the elements of the offense of

 False Statement under Title 18, U.S.C., §1001(a)(2). Defendant’s motion should be denied.

         Defendant contends that the indictment is insufficient because defendant’s false

 statements to the FBI were not material. As a threshold matter, materiality is an issue for the

 jury and cannot be determined by the Court before trial. United States v. Gaudin, 515 U.S. 506,

 523, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1995) (in § 1001 prosecution, the question of materiality

 must be submitted to the jury); United States v. Ferro, 252 F.3d 964, 967 (8th Cir. 2001)

 (materiality is an issue for the jury). United States v. Critzer, 951 F.2d 306, 307–08 (11th

 Cir.1992) (so long as the indictment contains a facially sufficient allegation of materiality,

 federal criminal procedure does not provide for a pre-trial determination of sufficiency of the

 evidence.). The indictment states that the defendant lied about his involvement in the arrest of

 L.H., the victim of the civil rights violations committed by defendant and others in Count One.

 Defendant’s motion to dismiss should be denied because the question of materiality is a matter

 for the jury.

         At trial, the Government will present evidence that the purpose of the interview of

 defendant Korte was to determine his knowledge of the events of the arrest and assault of LH.

 Defendant made false statements to the FBI agent concerning his knowledge and role. These

 statements were material. “In general, a false statement is material if it has a natural tendency to

 influence, or is capable of influencing, the decision of the decision making body to which it was

 addressed.” United States v. Robertson, 324 F.3d 1028, 1030 (8th Cir. 2003).


                                                   3
Case: 4:18-cr-00975-CDP-JMB Doc. #: 203 Filed: 06/04/20 Page: 4 of 4 PageID #: 676




         Materiality does not require proof that the government actually relied on the statement.

 United States v. Baker, 200 F.3d 558, 561 (8th Cir. 2000). “It is irrelevant what the agent who

 heard the statement knew at the time the statement was made. A false statement can be material

 even if the agent to whom it is made knows that it is false.” United States v. Whitaker, 848 F.2d

 914, 916 (8th Cir. 1988). The Government’s evidence at trial will show that the defendant made

 material false statements to the FBI agent investigating federal civil rights violations. 1

         For the foregoing reasons, the Government respectfully requests that the Court deny

 Defendant Korte’s Motion to Dismiss Count Three.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     UNITED STATES ATTORNEY

                                                     /s/ Carrie Costantin
                                                     CARRIE COSTANTIN #35925 MO
                                                     Assistant U.S. Attorney
                                                     111 S. 10th Street, 20th Floor
                                                     St. Louis, MO 63703
                                                     (314) 539-2200

                                      CERTIFICATE OF SERVICE

         I hereby certify that on June 4, 2020, the foregoing was filed electronically with the Clerk
 of the Court and a copy to be served by e-mail upon all counsel of record.

                                                              /s/Carrie Costantin
                                                              CARRIE COSTANTIN #35925MO
                                                              Assistant United States Attorney




 1
   Defendant’s motion cites United States v. Flynn, 2020 WL 2213634 (D.D.C. 5/7/20) for the proposition that his
 case should be dismissed because there was no legitimate investigative basis for the interview. The Flynn motion
 to dismiss was made by the Government and is a matter of prosecutorial discretion. The case does not stand for the
 proposition that it is an essential element of 18 U.S.C. §1001 that the Government must show that an interview was
 conducted with a legitimate investigative basis.
                                                         4
